Exhibit 10.3

REGISTRATION RIGHTS AGREEMENT

DATED AS OF AUGUST 20, 2008

AMONG

GSI GROUP INC.

AND

THE PURCHASERS

LISTED ON THE SIGNATURE PAGES HERETO

 



--------------------------------------------------------------------------------

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of August 20,
2008, among the Purchasers listed on the signature pages hereto and GSI Group
Inc., a company continued and existing under the laws of New Brunswick (the
“Company”).

The Purchasers own or have the right to acquire Warrants (as hereinafter
defined) to acquire up to an aggregate of 5,882,520 Common Shares (as
hereinafter defined), subject to certain anti-dilution adjustments, of the
Company pursuant to the terms of the Purchase Agreement (as hereinafter
defined). The Company and the Purchasers deem it to be in their respective best
interests to set forth their rights in connection with public offerings and
sales of Common Shares and are entering into this Registration Rights Agreement
in connection with the Purchase Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants and
obligations hereinafter set forth, the Company and the Purchasers hereby agree
as follows:

SECTION 1. Certain Definitions. For purposes of this Registration Rights
Agreement, the following terms shall have the following respective meanings:

“Business Day” means any day that is not a Saturday or Sunday or a day on which
banks are required or permitted to be closed in the State of New York.

“Commission” means the United States Securities and Exchange Commission.

“Common Shares” has the meaning ascribed to such term in the Purchase Agreement.

“Continuing Registration Delay Payment” has the meaning assigned thereto in
Section 2(d) hereof.

“Delay Payments” has the meaning assigned thereto in Section 2(d) hereof.

“Effective Time” means the time and date as of which the Commission declares the
Shelf Registration Statement effective or as of which the Shelf Registration
Statement otherwise becomes effective.

“Effectiveness Deadline” has the meaning assigned thereto in Section 2(a)
hereof.

“Effectiveness Failure” has the meaning assigned thereto in Section 2(a) hereof.

“Electing Holder” means any holder of Registrable Securities that has returned a
completed and signed Notice and Questionnaire to the Company in accordance with
Section 3(a)(ii) or 3(a)(iii) hereof and the instructions set forth on the
Notice and Questionnaire.

“Eligible Market” means the Principal Market, the American Stock Exchange, The
New York Stock Exchange, Inc., The NASDAQ Global Market or The NASDAQ Capital
Market.

“Exchange Act” means the Securities Exchange Act of 1934, or any successor
thereto, as the same shall be amended from time to time.

 

2



--------------------------------------------------------------------------------

“Exchange Act Reports” has the meaning ascribed to such term in the Purchase
Agreement.

“Filing Deadline” has the meaning assigned thereto in Section 2(a) hereof.

“Filing Failure” has the meaning assigned thereto in Section 2(d) hereof.

“FINRA” has the meaning assigned thereto in Section 4(a) hereof.

The term “holder” means each of the Purchasers and other persons who acquire
Registrable Securities from time to time (including any permitted successors or
assigns), in each case for so long as such person owns any Registrable
Securities.

“Initial Registration Delay Payment” has the meaning assigned thereto in
Section 2(d) hereof.

“Inspectors” has the meaning assigned thereto in Section 3(a)(xvii) hereof.

“Maintenance Period” has the meaning assigned thereto in Section 2(a) hereof.

“Maintenance Failure” has the meaning assigned thereto in Section 2(d) hereof.

“Merger” has the meaning ascribed to such term in the Purchase Agreement.

“Notice and Questionnaire” means a Notice of Registration Statement and Selling
Securityholder Questionnaire substantially in the form of Exhibit A hereto.

The term “person” means a corporation, association, partnership, organization,
limited liability company, limited partnership, limited liability partnership,
or other similar entity, individual, government or political subdivision thereof
or governmental agency.

“Principal Market” has the meaning set forth in the Purchase Agreement.

“Purchase Agreement” means that certain Purchase Agreement, dated as of July 9,
2008, among the Company, GSI Group Corporation and the Purchasers, as may be
amended, modified or supplemented from time to time.

“Purchasers” means the Purchasers named on the signature pages to the Purchase
Agreement.

“Records” has the meaning assigned thereto in Section 3(a)(xvii) hereof.

“Registrable Securities” means the Securities; provided, however, that a
Security shall cease to be a Registrable Security upon the earliest to occur of
the following: (i) a Shelf Registration Statement registering such Security
under the Securities Act has been declared or becomes effective and such
Security has been sold or otherwise transferred by the holder thereof pursuant
to and in a manner contemplated by such effective Shelf Registration Statement;
(ii) such Security is sold pursuant to Rule 144 under circumstances in which any
legend borne by such Security relating to restrictions on transferability
thereof, under the Securities Act or

 

3



--------------------------------------------------------------------------------

otherwise, is removed by the Company; (iii) such Security is eligible to be sold
to the public by a non-affiliate of the Company without restriction pursuant to
Rule 144 (or any successor rule) and without the requirement to be in compliance
with Rule 144(c)(1) (or any successor rule); or (iv) such Security shall cease
to be outstanding.

“Registered Securities” has the meaning assigned thereto in Section 2(d) hereof.

“Registration Expenses” has the meaning assigned thereto in Section 4 hereof.

“Required Holders” means the holders of at least a majority of the Registrable
Securities.

“Review Notice” means the oral or written notification by the Commission to the
Company or its legal counsel that the Shelf Registration Statement or any one or
more Exchange Act Reports that are or will be incorporated by reference therein
will be subject to the review of the Commission in whole or in part.

“Rule 144,” “Rule 405” and “Rule 415” mean, in each case, such rule promulgated
under the Securities Act (or any successor provision), as the same shall be
amended from time to time.

“Securities” means, collectively, (i) the Common Shares of the Company issued
and issuable upon exercise of the Warrants and (ii) any capital stock of the
Company issued or issuable, with respect to the Warrants or the Securities as a
result of any stock split, stock dividend, recapitalization, exchange or similar
event or otherwise, without regard to any limitations on exercises of the
Warrants.

“Securities Act” means the Securities Act of 1933, or any successor thereto, as
the same shall be amended from time to time.

“Shelf Registration” has the meaning assigned thereto in Section 2(a) hereof.

“Shelf Registration Statement” has the meaning assigned thereto in Section 2(a)
hereof.

“Suspension Period” has the meaning assigned thereto in Section 3(d) hereof.

“Warrants” has the meaning ascribed to such term in the Purchase Agreement.

Unless the context otherwise requires, any reference herein to a “Section” or
“clause” refers to a Section or clause, as the case may be, of this Registration
Rights Agreement, and the words “herein,” “hereof” and “hereunder” and other
words of similar import refer to this Registration Rights Agreement as a whole
and not to any particular Section or other subdivision. Capitalized terms used
herein but not defined herein shall have the meaning assigned to such terms in
the Purchase Agreement.

SECTION 2. Registration Under the Securities Act.

(a) The Company shall file under the Securities Act as soon as reasonably
practicable, but no later than 45 days after the consummation of the Merger (the
“Filing Deadline”), a “shelf” registration statement providing for the
registration of, and the sale on a

 

4



--------------------------------------------------------------------------------

continuous or delayed basis by the holders of, all, but not less than all, of
the Registrable Securities, pursuant to Rule 415 or any similar rule that may be
adopted by the Commission (such filing, the “Shelf Registration” and such
registration statement, the “Shelf Registration Statement”); provided, however,
that no holder shall be entitled to be named as a selling securityholder in the
Shelf Registration Statement or to use the prospectus forming a part thereof for
resales of Registrable Securities unless such holder is an Electing Holder. The
Company agrees to use reasonable best efforts to cause the Shelf Registration
Statement to become or be declared effective no later than 60 days after the
consummation of the Merger unless the Company (or its legal counsel) receives a
Review Notice, in which case such 60-day period shall be a 90-day period (in
either case, the “Effectiveness Deadline”). Subject to Section 3(d), the Company
agrees to use reasonable best efforts to keep such Shelf Registration Statement
continuously effective until the earlier of (i) the date which is twelve
(12) months after the Effective Time and (ii) the date on which there are no
Registrable Securities (the “Maintenance Period”). The Company further agrees to
use reasonable best efforts to, after the Effective Time of the Shelf
Registration Statement, promptly upon the request of any holder of Registrable
Securities that is not then an Electing Holder, to take any action reasonably
necessary to enable such holder to use the prospectus forming a part thereof for
resales of Registrable Securities, including, without limitation, any action
necessary to identify such holder as a selling securityholder in the Shelf
Registration Statement, provided, however, that nothing in this sentence shall
relieve any such holder of the obligation to return a completed and signed
Notice and Questionnaire to the Company in accordance with Section 3(a)(iii)
hereof; provided further that each holder shall promptly furnish additional
information reasonably required to be disclosed in order to make information
previously furnished to the Company by such holder not misleading. The Shelf
Registration Statement shall contain (except if otherwise mutually agreed to by
the Company by the Required Holders) the “Selling Securityholders” and “Plan of
Distribution” sections in substantially the form attached hereto as Exhibit B.
The Company further agrees to supplement or make amendments to the Shelf
Registration Statement, including without limitation, any post effective
amendments, as and when required by the rules, regulations or instructions
applicable to the registration form used by the Company for such Shelf
Registration Statement or by the Securities Act or rules and regulations
thereunder for shelf registration. By 9:30 a.m. New York time on the second
Business Day following the Effective Time of the Shelf Registration Statement or
the post effective amendment, as applicable, the Company shall file with the
Commission in accordance with Rule 424 under the Securities Act the final
prospectus to be used in connection with sales pursuant to such Shelf
Registration Statement.

(b) The Company shall use reasonable best efforts to take all actions reasonably
necessary to ensure that the transactions contemplated herein are effected as so
contemplated in Section 2(a) hereof, and to submit to the Commission, within
five Business Days after the Company learns that no review of the Shelf
Registration Statement will be made by the staff of the Commission or that the
staff has no further comments on the Shelf Registration Statement, as the case
may be, a request for acceleration of effectiveness (or post effective
amendment, if applicable) of the Shelf Registration Statement to a time and date
not later than 48 hours after the submission of such request.

 

5



--------------------------------------------------------------------------------

(c) Any reference herein to a registration statement or prospectus as of any
time shall be deemed to include any document incorporated, or deemed to be
incorporated, therein by reference as of such time and any reference herein to
any post-effective amendment to a registration statement as of any time shall be
deemed to include any document incorporated, or deemed to be incorporated,
therein by reference as of such time. Any reference to a prospectus as of any
time shall include any supplement thereto, preliminary prospectus, or any free
writing prospectus in respect thereof.

(d) If (i) the Shelf Registration Statement is (A) not filed with the Commission
on or before the Filing Deadline (a “Filing Failure”) or (B) not declared
effective by the Commission on or before the Effectiveness Deadline, (an
“Effectiveness Failure”); (ii) at any time during the Maintenance Period sales
of Registrable Securities required to be included on the Shelf Registration
Statement pursuant to Section 2(a) hereof (the “Registered Securities”) cannot
be made (other than during a Suspension Period (as defined in Section 3(d)) or
during the period after a post-effective amendment is filed, and prior to the
effectiveness thereof, to include information at the request of an Electing
Holder) pursuant to the Shelf Registration Statement because the Shelf
Registration Statement is not effective at such time or the Company shall have
failed to maintain the listing of the Common Shares on an Eligible Market (a
“Maintenance Failure and, together with a Filing Failure and an Effectiveness
Failure, a “Failure”), then the Company shall pay to each Electing Holder that
continues to hold Registrable Securities on the date of such Failure (i) an
amount in cash equal to one percent (1%) of the product of (x) $the “issue
price” of the Warrants determined in accordance with Section 5.13 of the
Purchase Agreement, minus $0.01 (the “Warrant Share Value”), and (y) the
aggregate amount of Registered Securities held by such Electing Holder on the
date of such Failure (the “Initial Registration Delay Payment”), and (ii) for
each additional thirty-day period in which one or more Failures are continuing
at the completion of such thirty-day period, the Company shall pay to each
Electing Holder that continues to hold Registrable Securities on such thirtieth
day an amount in cash equal to one percent (1%) of the product of (x) the
Warrant Share Value, and (y) the aggregate amount of Registered Securities held
by such Electing Holder on each successive thirtieth day that any Failure
continues (the “Continuing Registration Delay Payment” and, together with the
Initial Registration Delay Payment, the “Delay Payments”). Notwithstanding
anything to the contrary in this Section 2, each Electing Holder will only be
entitled to receive a Delay Payment for one Failure at any one time even if two
or more Failures are ongoing at any one time. Delay Payments shall be due and
payable on the fifth (5th) Business Day after the Failure giving rise to the
Initial Registration Delay Payment, and if any Failure is ongoing thereafter,
then on the first day of each successive thirty (30) day period that such
Failure is continuing; provided, however, that Delay Payments shall cease to
accrue or be payable on and after the later of (i) the date that is twelve
(12) months after the Effective Time of the Shelf Registration Statement and
(ii) the date on which each of the Registrable Securities has ceased to be a
Registrable Security. Additionally, no Maintenance Failure will be deemed to
have occurred as a result of the Shelf Registration Statement ceasing to be
effective during the period beginning on the six month anniversary of the
Effective Time and ending on the last day of the Maintenance Period provided
that the Company otherwise continues to satisfy the information requirements of
Rule 144(c)(1).

(e) Neither the Company nor any Subsidiary (as defined in the Purchase
Agreement) or affiliate thereof shall identify any holder as an underwriter in
any public disclosure or filing with the Commission, the Principal Market or an
Eligible Market and any

 

6



--------------------------------------------------------------------------------

holder being deemed an underwriter by the Commission shall not relieve the
Company of any obligations it has under this Agreement or any other Transaction
Document (as defined in the Purchase Agreement); provided, however, that the
foregoing shall not prohibit the Company from including the disclosure found in
the “Plan of Distribution” section attached hereto as Exhibit B in the Shelf
Registration Statement; provided, further, that the Company will not be
obligated to pay any Registration Delay Payment as a result of any Failure due
to any dispute between a holder and the Commission regarding such holder’s
status as an underwriter. Notwithstanding anything to the contrary, to the
extent a holder is required to be identified as an underwriter in a Shelf
Registration Statement, such holder shall have the right to withdraw from the
Shelf Registration Statement, at any time, without being so named.

(f) In no event shall the Company include any securities other than Registrable
Securities on any Shelf Registration Statement without the prior written consent
of the Required Holders.

(g) If at any time during which Registrable Securities are outstanding there is
not an effective Shelf Registration Statement covering all of the Registrable
Securities and the Company shall determine to prepare and file with the
Commission a registration statement relating to an offering for its own account
or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee
benefit plans, then the Company shall send to the holder written notice of such
determination and if, within five (5) Business Days after receipt of such
notice, the holder shall so request in writing, the Company shall include in
such registration statement all or any part of such Registrable Securities the
holder requests to be registered. Notwithstanding the foregoing, if the managing
underwriter of the public underwritten offering determines in its reasonable
discretion that the success of the offering will be jeopardized without a
limitation on the number of shares to be underwritten, the managing underwriter
may in its reasonable discretion limit the Registrable Securities or other
securities to be distributed through such underwriting pro rata (other than any
securities being offered by the Company), and if necessary, exclude all selling
stockholders. If the holder disapproves of the terms of any such underwriting,
it may elect to withdraw therefrom by written notice to the Company and the
managing underwriter. Notwithstanding anything to the contrary, to the extent a
holder is required to be identified as an underwriter in a Shelf Registration
Statement, such holder shall have the right to withdraw from the Shelf
Registration Statement, at any time, without being so named.

SECTION 3. Registration Procedures.

The following provisions shall apply to the filing of the Shelf Registration
Statement:

(a) The Company shall:

(i) prepare and file with the Commission within the time periods specified in
Section 2(a), a Shelf Registration Statement on any form which may be utilized
by the Company and which shall register all of the Registrable Securities for
resale by the holders

 

7



--------------------------------------------------------------------------------

thereof in accordance with such method or methods of disposition (but which
shall not include an underwritten offering as to which the Company needs to
assist) as may be specified by such of the holders as, from time to time, may be
Electing Holders and use reasonable best efforts to cause such Shelf
Registration Statement to become effective as soon as reasonably practicable but
in any case within the time periods specified in Section 2(a);

(ii) not more than 5 Business Days after the consummation of the Merger, mail
the Notice and Questionnaire to the holders of Registrable Securities; no holder
shall be entitled to be named as a selling securityholder in the Shelf
Registration Statement as of the Effective Time, and no holder shall be entitled
to use the prospectus forming a part thereof for resales of Registrable
Securities at any time, unless such holder has returned a completed and signed
Notice and Questionnaire to the Company by the deadline for response set forth
therein; provided, however, holders of Registrable Securities shall have at
least 20 calendar days from the date on which the Notice and Questionnaire is
first mailed to such holders to return a completed and signed Notice and
Questionnaire to the Company;

(iii) after the Effective Time of the Shelf Registration Statement, upon the
request of any holder of Registrable Securities that is not then an Electing
Holder, send a Notice and Questionnaire to such holder, and, upon return of such
Notice and Questionnaire from such Holder, use reasonable best efforts to
include such holder’s Registrable Securities in the Shelf Registration Statement
as soon as practicable but in any event within five days following receipt by
the Company of such Notice and Questionnaire; provided that the Company shall
not be required to take any action to name such holder as a selling
securityholder in the Shelf Registration Statement or to enable such holder to
use the prospectus forming a part thereof for resales of Registrable Securities
until such holder has returned a completed and signed Notice and Questionnaire
to the Company;

(iv) as soon as reasonably practicable prepare and file with the Commission such
amendments and supplements to such Shelf Registration Statement (including
without limitation, any required post effective amendments) and the prospectus
included therein as may be necessary to effect and maintain the effectiveness of
such Shelf Registration Statement for the period specified in Section 2(a)
hereof and as may be required by the applicable rules and regulations of the
Commission and the instructions applicable to the form of such Shelf
Registration Statement, including without limitation, to promptly include any
Electing Holder to be named as a selling security holder therein;

(v) comply with the provisions of the Securities Act with respect to the
disposition of all of the Registrable Securities covered by such Shelf
Registration Statement in accordance with the intended methods of disposition by
the Electing Holders provided for in such Shelf Registration Statement;

(vi) provide (A) one representative of the Electing Holders and (B) not more
than one counsel (“Legal Counsel”) for all the Electing Holders the opportunity
to participate in the preparation of such Shelf Registration Statement, each
prospectus included therein or filed with the Commission and each amendment or
supplement thereto (but not including any documents incorporated by reference),
in each case subject to customary confidentiality restrictions. The Company
shall (A) permit Legal Counsel to review and

 

8



--------------------------------------------------------------------------------

comment upon (i) a Shelf Registration Statement at least five (5) Business Days
prior to its filing with the Commission and (ii) all amendments and supplements
to all Shelf Registration Statements (except for Annual Reports on Form 10-K,
Quarterly Reports on Form 10-Q, Current Reports on Form 8-K and any similar or
successor reports) within a reasonable number of days prior to their filing with
the Commission, and (B) give due consideration to any comments Legal Counsel
provides with respect to any Shelf Registration Statement or amendment or
supplement thereto. The Company shall furnish to Legal Counsel, without charge,
(i) copies of any correspondence from the Commission or the staff of the
Commission to the Company or its representatives relating to any Shelf
Registration Statement, (ii) promptly after the same is prepared and filed with
the Commission, one copy of any Shelf Registration Statement and any
amendment(s) thereto, including financial statements and schedules, and, if
requested by a holder and unavailable on EDGAR, all documents incorporated
therein by reference and all exhibits to such Shelf Registration Statement and
(iii) upon the effectiveness of any Shelf Registration Statement, one copy of
the prospectus included in such Shelf Registration Statement and all amendments
and supplements thereto. The Company shall reasonably cooperate with Legal
Counsel in performing the Company’s obligations pursuant to this Section 3(vi);

(vii) for a reasonable period prior to the filing of such Shelf Registration
Statement, and throughout the period specified in Section 2(a), make available
between 9 a.m. and 5 p.m. on any Business Day at the Company’s principal place
of business or such other reasonable place for inspection by the persons
referred to in Section 3(a)(vi) who shall certify to the Company that they have
a current intention to sell the Registrable Securities pursuant to the Shelf
Registration such financial and other information and books and records of the
Company, and cause the officers, employees, counsel and independent certified
public accountants of the Company to be available to respond to such inquiries,
as shall be reasonably necessary, in the judgment of the respective counsel
referred to in such Section, to conduct a reasonable investigation within the
meaning of Section 11 of the Securities Act; provided, however, that each such
party shall be required to maintain in confidence and not to disclose to any
other person any information or records reasonably designated by the Company as
being confidential, until such time as (A) such information becomes a matter of
public record other than through a breach of this provision by such person or by
an Electing Holder (but excluding by virtue of its inclusion in such
registration statement or otherwise by the Company), or (B) such person shall be
required so to disclose such information pursuant to a subpoena or order of any
court or other governmental agency or body having jurisdiction over the matter
(provided such person agrees that it will give prompt notice to the Company and
allow the Company, at its expense, to promptly undertake appropriate action and
to prevent disclosure of such information deemed confidential), or (C) such
information is required to be set forth in such Shelf Registration Statement or
the prospectus included therein or in an amendment to such Shelf Registration
Statement or an amendment or supplement to such prospectus in order that such
Shelf Registration Statement, prospectus, amendment or supplement, as the case
may be, complies with applicable requirements of the federal securities laws and
the rules and regulations of the Commission and does not contain an untrue
statement of a material fact or omit to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances then existing;

 

9



--------------------------------------------------------------------------------

(viii) promptly notify each of the Electing Holders, and if requested by any
such Electing Holder, confirm such advice in writing, (A) when such Shelf
Registration Statement or the prospectus included therein or any prospectus
amendment or supplement or post-effective amendment has been filed, and, with
respect to such Shelf Registration Statement or any post-effective amendment,
when the same has become effective, (B) of any comments by the Commission and by
the blue sky or securities commissioner or regulator of any state with respect
thereto or any request by the Commission for amendments or supplements to such
Shelf Registration Statement or prospectus or for additional information, (C) of
the issuance by the Commission of any stop order suspending the effectiveness of
such Shelf Registration Statement or the initiation or threatening of any
proceedings for that purpose, (D) of the receipt by the Company of any
notification with respect to the suspension of the qualification of the
Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose, or (E) if at any time when a
prospectus is required to be delivered under the Securities Act, that such Shelf
Registration Statement, prospectus, prospectus amendment or supplement or
post-effective amendment does not conform in all material respects to the
applicable requirements of the Securities Act and the rules and regulations of
the Commission thereunder or contains an untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances then
existing;

(ix) use reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of such registration statement or any
post-effective amendment thereto at the earliest practicable date;

(x) if requested by any Electing Holder, promptly incorporate in a prospectus
supplement or post-effective amendment such information as is required by the
applicable rules and regulations of the Commission and as such Electing Holder
specifies should be included therein relating to the terms of the sale of such
Registrable Securities, including information with respect to the amount of
Registrable Securities being sold by such Electing Holder, the name and
description of such Electing Holder the offering price of such Registrable
Securities and any compensation payable in respect thereof, and make all
required filings of such prospectus supplement or post-effective amendment
promptly after notification of the matters to be incorporated in such prospectus
supplement or post-effective amendment; provided, however, that any suspension
of the Shelf Registration Statement caused by the Company filing a
post-effective amendment to incorporate information pursuant to this
Section 3(a)(x) shall not be deemed a Failure under this Agreement;

(xi) if requested by any Electing Holder, furnish to such Electing Holder and
the respective counsel referred to in Section 3(a)(vi) a conformed copy of such
Shelf Registration Statement, each such amendment and supplement thereto (in
each case, if so requested, including all exhibits thereto and documents
incorporated by reference therein) and such number of copies of such Shelf
Registration Statement (excluding exhibits thereto and documents incorporated by
reference therein unless specifically so requested by such Electing Holder) and
of the prospectus included in such Shelf Registration Statement, in conformity
in all material respects with the applicable requirements of the Securities Act
and the rules and regulations of the Commission thereunder, and such other
documents, as such Electing Holder may reasonably request in order to facilitate
the offering and disposition of the Registrable Securities owned by such
Electing Holder and to permit such Electing Holder to satisfy the prospectus
delivery requirements of the Securities Act; and subject to Section 3(b) below,
the

 

10



--------------------------------------------------------------------------------

Company hereby consents to the use of such prospectus and any amendment or
supplement thereto by each such Electing Holder, in each case in the form most
recently provided to such person by the Company, in connection with the offering
and sale of the Registrable Securities covered by the prospectus or any
supplement or amendment thereto;

(xii) (A) register or qualify the Registrable Securities to be included in such
Shelf Registration Statement under such securities laws or blue sky laws of all
applicable jurisdictions in the United States, (B) keep such registrations or
qualifications in effect and comply with such laws so as to permit the
continuance of offers, sales and dealings therein in such jurisdictions during
the period the Shelf Registration is required to remain effective under
Section 2(a) above and for so long as may be necessary to enable any such
Electing Holder to complete its distribution of Securities pursuant to such
Shelf Registration Statement and (C) take any and all other actions as may be
reasonably necessary to enable each such Electing Holder to consummate the
disposition in such jurisdictions of such Registrable Securities; provided,
however, that the Company shall not be required for any such purpose to
(1) qualify as a foreign corporation in any jurisdiction wherein it would not
otherwise be required to qualify but for the requirements of this
Section 3(a)(xii), (2) consent to general service of process in any such
jurisdiction or become subject to taxation in any such jurisdiction or (3) make
any changes to its articles of incorporation or by-laws or other governing
documents or any agreement between it and its stockholders;

(xiii) unless any Registrable Securities shall be in book-entry only form,
reasonably cooperate with the Electing Holders to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be sold, which certificates, if so required by any securities exchange upon
which any Registrable Securities are listed, shall be penned, lithographed or
engraved, or produced by any combination of such methods, on steel engraved
borders, and which certificates shall not bear any restrictive legends;

(xiv) comply with all applicable rules and regulations of the Commission, and
make generally available to its securityholders as soon as reasonably
practicable but in any event not later than ninety (90) days after the close of
the period covered thereby, if requested, an earning statement of the Company
and its subsidiaries complying with Section 11(a) of the Securities Act
(including, at the option of the Company, Rule 158 thereunder);

(xv) in the event that Form S-3 is not available for the registration of the
resale of Registrable Securities hereunder, the Company shall (i) register the
resale of the Registrable Securities on another appropriate form reasonably
acceptable to the Required Holders and (ii) undertake to register the
Registrable Securities on Form S-3 as soon as such form is available, provided
that the Company shall maintain the effectiveness of the Shelf Registration
Statement then in effect until such time as a Shelf Registration Statement on
Form S-3 covering the Registrable Securities has been declared effective by the
Commission.

(xvi) if any holder is required under applicable securities laws to be described
in the Shelf Registration Statement as an underwriter or a holder believes that
it could reasonably be deemed to be an underwriter of Registrable Securities, at
the reasonable request of such holder, the Company shall furnish to such holder,
on such date as a holder may reasonably

 

11



--------------------------------------------------------------------------------

request (i) a letter, dated such date, from the Company’s independent certified
public accountants in form and substance as is customarily given by independent
certified public accountants to underwriters in an underwritten public offering,
addressed to the holders, and (ii) an opinion, dated as of such date, of counsel
representing the Company for purposes of such Shelf Registration Statement, in
form, scope and substance as is customarily given in an underwritten public
offering, addressed to the holders; provided, however, that the holder shall pay
all fees and expenses relating to any letter or opinion requested by such holder
pursuant to this Section 3(a)(xvi).

(xvii) if any holder is required under applicable securities laws to be
described in the Shelf Registration Statement as an underwriter, or a holder
believes that it could reasonably be deemed to be an underwriter of Registrable
Securities, the Company shall make available for inspection by (i) such holder,
(ii) Legal Counsel and (iii) one firm of accountants or other agents retained by
the Investors (collectively, the “Inspectors”), all pertinent financial and
other records, and pertinent corporate documents and properties of the Company
(collectively, the “Records”), as shall be reasonably deemed necessary by each
Inspector, and cause the Company’s officers, directors and employees to supply
all information which any Inspector may reasonably request; provided, however,
that each Inspector shall agree to hold in strict confidence and shall not make
any disclosure (except to an Investor) or use of any Record or other information
which the Company determines in good faith to be confidential, and of which
determination the Inspectors are so notified, unless (a) the disclosure of such
Records is necessary to avoid or correct a misstatement or omission in any Shelf
Registration Statement or is otherwise required under the Securities Act,
(b) the release of such Records is ordered pursuant to a final, non-appealable
subpoena or order from a court or government body of competent jurisdiction, or
(c) the information in such Records has been made generally available to the
public other than by disclosure in violation of this Agreement. Each Investor
agrees that it shall, upon learning that disclosure of such Records is sought in
or by a court or governmental body of competent jurisdiction or through other
means, give prompt notice to the Company and allow the Company, at its expense,
to undertake appropriate action to prevent disclosure of, or to obtain a
protective order for, the Records deemed confidential. Nothing herein (or in any
other confidentiality agreement between the Company and any holder) shall be
deemed to limit the holders’ ability to sell Registrable Securities in a manner
which is otherwise consistent with applicable laws and regulations.

(b) In the event that the Company would be required, pursuant to
Section 3(a)(viii)(C), (D) or (E) above, to notify the Electing Holders, the
Company shall promptly prepare and furnish to each of the Electing Holders a
reasonable number of copies of a prospectus supplemented or amended so that, as
thereafter delivered to purchasers of Registrable Securities, such prospectus
shall conform in all material respects to the applicable requirements of the
Securities Act and the rules and regulations of the Commission thereunder and
shall not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing. Each
Electing Holder agrees that upon receipt of any notice from the Company pursuant
to Section 3(a)(viii)(C), (D) or (E) hereof, such Electing Holder shall
forthwith discontinue the disposition of Registrable Securities pursuant to the
Shelf Registration Statement applicable to such Registrable Securities until
such Electing Holder shall have received copies of such amended or supplemented
prospectus, and if so

 

12



--------------------------------------------------------------------------------

directed by the Company, such Electing Holder shall deliver to the Company (at
the Company’s expense) all copies, other than permanent file copies, then in
such Electing Holder’s possession of the prospectus covering such Registrable
Securities at the time of receipt of such notice.

(c) In the event of a Shelf Registration, in addition to the information
required to be provided by each Electing Holder in its Notice and Questionnaire,
the Company may require such Electing Holder to furnish to the Company such
additional information regarding such Electing Holder and such Electing Holder’s
intended method of distribution of Registrable Securities as may be required in
order to comply with the Securities Act. Each such Electing Holder agrees to
notify the Company as promptly as practicable of any inaccuracy or change in
information previously furnished by such Electing Holder to the Company or of
the occurrence of any event in either case that could cause the prospectus to
contain an untrue statement of a material fact regarding such Electing Holder or
such Electing Holder’s intended method of disposition of such Registrable
Securities or omits to state any material fact regarding such Electing Holder or
such Electing Holder’s intended method of disposition of such Registrable
Securities required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing, and promptly
to furnish to the Company any additional information required to correct and
update any previously furnished information or required so that such prospectus
shall not contain, with respect to such Electing Holder or the disposition of
such Registrable Securities, an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing.
If an Electing Holder fails to provide to the Company any information required
to be provided pursuant to this Section 3(c) within fifteen (15) days after the
Electing Holder became aware of the inaccuracy, omission or required change, the
Company may suspend the use of the Shelf Registration Statement and the
prospectus contained therein until such time as the Electing Holder provides the
required information to the Company and such period will not be deemed to be a
Suspension Period (as defined below) hereunder.

(d) Notwithstanding any other provision of this Agreement, the Company may for
any valid business reasons (other than avoidance of its obligations hereunder),
including without limitation, a potential material acquisition, divestiture of
assets or other material corporate transaction, notify holders of Registrable
Securities in writing that the Shelf Registration Statement is no longer
effective or the prospectus included therein is no longer usable for offers and
sales of Securities for a period not to exceed 45 consecutive days and 60 days
in the aggregate during any twelve-month period; provided, that the Company
promptly thereafter complies with the requirements of Section 2(b) hereof, if
applicable, and provided further that, if a post-effective amendment is required
by applicable law to be filed with the Commission to cause a Electing Holder to
be named as a selling security holder in the Shelf Registration Statement or to
correct any information previously provided by an Electing Holder or to change
other information requested by an Electing Holder to be included therein, the
period of time between the filing and the effectiveness of any such post
effective amendment shall be permitted and shall not deemed to be a Suspension
Period hereunder so long as the Company uses its reasonable best efforts
promptly to file such post effective amendment. The first day of any Suspension
Period must be at least five trading days after the last day of any prior
Suspension Period. Each holder agrees that upon receipt of

 

13



--------------------------------------------------------------------------------

any notice from the Company pursuant to this Section 3(d), it will discontinue
use of the prospectus contained in the Shelf Registration Statement until
receipt of copies of the supplemented or amended prospectus relating thereto or
until advised in writing by the Company that the use of the prospectus contained
in the Shelf Registration Statement may be resumed (any such period, a
“Suspension Period”).

SECTION 4. Registration Expenses.

(a) The Company agrees to bear and to pay or cause to be paid promptly all
expenses incident to the Company’s performance of or compliance with this
Registration Rights Agreement, including (a) all Commission and any Financial
Industry Regulatory Authority (“FINRA”) registration, filing and review fees and
expenses (b) all fees and expenses in connection with the qualification of the
Securities for offering and sale under the State securities and blue sky laws
referred to in Section 3(a)(xii) hereof and determination of their eligibility
for investment under the laws of all jurisdictions, including reasonable fees
and disbursements of not more than one counsel for the Electing Holders in
connection with such qualification and determination, (c) all expenses relating
to the preparation, printing, production, distribution and reproduction of each
registration statement required to be filed hereunder, each prospectus included
therein or prepared for distribution pursuant hereto, each amendment or
supplement to the foregoing, the expenses of preparing the Securities for
delivery and the expenses of printing or producing blue sky memoranda and all
other documents in connection with the offering, sale or delivery of Securities
to be disposed of (including certificates representing the Securities),
(d) messenger, telephone and delivery expenses relating to the offering, sale or
delivery of Securities and the preparation of documents referred in clause
(c) above, (e) internal expenses (including all salaries and expenses of the
Company’s officers and employees performing legal or accounting duties),
(f) fees, disbursements and expenses of counsel and independent certified public
accountants of the Company (including the expenses of any opinions required by
or incident to such performance and compliance), (g) reasonable fees,
disbursements and expenses of one counsel for the Electing Holders retained in
connection with a Shelf Registration, as selected by the Electing Holders of at
least a majority in aggregate principal amount of the Registrable Securities
held by Electing Holders (which counsel shall be reasonably satisfactory to the
Company with Milbank, Tweed, Hadley & McCloy LLP or Schulte Roth & Zabel LLP
deemed reasonably satisfactory), and (h) fees, expenses and disbursements of any
other persons, including special experts, retained by the Company in connection
with such registration (collectively, the “Registration Expenses”).
Notwithstanding the foregoing, the holders of the Registrable Securities being
registered shall pay all agency fees and commissions and underwriting discounts
and commissions attributable to the sale of such Registrable Securities and the
fees and disbursements of any counsel or other advisors or experts retained by
such holders (severally or jointly), other than the counsel and experts
specifically referred to above.

SECTION 5. Indemnification.

(a) Indemnification by the Company. The Company will indemnify and hold harmless
each of the Electing Holders, the directors, officers, partners, members,
employees, agents, representatives of, and each person, if any, who controls any
of the

 

14



--------------------------------------------------------------------------------

Electing Holders within the meaning of the Securities Act or the Exchange Act
included in a Shelf Registration Statement against any losses, claims, damages
or liabilities, joint or several, to which such holder may become subject under
the Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in any
Shelf Registration Statement under which such Registrable Securities were
registered under the Securities Act, or any preliminary, final or free writing
prospectus contained therein or furnished by the Company to any such Electing
Holder or any amendment or supplement thereto, or arise out of or are based upon
the omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
will reimburse such holder, such Electing Holder for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such action or claim as such expenses are incurred; provided, however, that the
Company shall not be liable to any such person in any such case to the extent
that any such loss, claim, damage or liability (x) arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission made in such registration statement, or preliminary, final or free
writing prospectus, or amendment or supplement thereto, in reliance upon and in
conformity with written information furnished to the Company by any such person
for use therein or (y) arises from such person’s use of the Shelf Registration
Statement or prospectus or any amendments or supplements thereto (i) during a
Suspension Period or (ii) that occurs prior to such person being named in the
Shelf Registration Statement.

(b) Indemnification by the Holders. Each Electing Holder agrees, severally and
not jointly, to (i) indemnify and hold harmless the Company, against any losses,
claims, damages or liabilities to which the Company or such other holders of
Registrable Securities may become subject, under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon an untrue statement or alleged
untrue statement of a material fact contained in such registration statement, or
any preliminary, final or free writing prospectus contained therein or furnished
by the Company to any such Electing Holder, or any amendment or supplement
thereto, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, in each case to the extent, but only to
the extent, that such untrue statement or alleged untrue statement or omission
or alleged omission was made in reliance upon and in conformity with written
information furnished to the Company by such Electing Holder expressly for use
therein, and (ii) reimburse the Company for any legal or other expenses
reasonably incurred by the Company in connection with investigating or defending
any such action or claim as such expenses are incurred; provided, however, that
no such Electing Holder shall be required to undertake liability to any person
under this Section 5(b) for any amounts in excess of the dollar amount of the
net proceeds to be received by such Electing Holder from the sale of such
Electing Holder’s Registrable Securities pursuant to such registration.

(c) Notices of Claims, Etc. Promptly after receipt by an indemnified party under
subsection (a) or (b) above of written notice of the commencement of any action,
such indemnified party shall, if a claim in respect thereof is to be made
against an indemnifying party pursuant to the indemnification provisions of or
contemplated by this Section 5, notify such indemnifying party in writing of the
commencement of such action; but the omission so

 

15



--------------------------------------------------------------------------------

to notify the indemnifying party shall not relieve it from any liability which
it may have to any indemnified party otherwise than under the indemnification
provisions of or contemplated by Section 5(a) or 6(b) hereof to the extent the
indemnifying party is not materially prejudiced by such omission. In case any
such action shall be brought against any indemnified party and it shall notify
an indemnifying party of the commencement thereof, such indemnifying party shall
be entitled to participate therein and, to the extent that it shall wish,
jointly with any other indemnifying party similarly notified, to assume the
defense thereof, with counsel reasonably satisfactory to such indemnified party
and, after notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof, such indemnifying party shall not be
liable to such indemnified party for any legal expenses of other counsel or any
other expenses, in each case subsequently incurred by such indemnified party, in
connection with the defense thereof other than reasonable costs of
investigation. No indemnifying party shall, without the written consent of the
indemnified party, effect the settlement or compromise of, or consent to the
entry of any judgment with respect to, any pending or threatened action or claim
in respect of which indemnification or contribution may be sought hereunder
(whether or not the indemnified party is an actual or potential party to such
action or claim) unless such settlement, compromise or judgment (i) includes an
unconditional release of the indemnified party from all liability arising out of
such action or claim and (ii) does not include a statement as to or an admission
of fault, culpability or a failure to act by or on behalf of any indemnified
party.

(d) Contribution. If for any reason the indemnification provisions contemplated
by Section 5(a) or Section 5(b) are unavailable to or insufficient to hold
harmless an indemnified party in respect of any losses, claims, damages or
liabilities (or actions in respect thereof) referred to therein, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities (or
actions in respect thereof) in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party in connection
with the statements or omissions which resulted in such losses, claims, damages
or liabilities (or actions in respect thereof), as well as any other relevant
equitable considerations. The relative fault of such indemnifying party and
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by
such indemnifying party or by such indemnified party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
and equitable if contributions pursuant to this Section 5(d) were determined by
pro rata allocation (even if the holders were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in this Section 5(d). The amount paid or
payable by an indemnified party as a result of the losses, claims, damages, or
liabilities (or actions in respect thereof) referred to above shall be deemed to
include any legal or other fees or expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim. Notwithstanding the provisions of this Section 5(d), no holder shall
be required to contribute any amount in excess of the amount by which the dollar
amount of the net proceeds received by such holder from the sale of any
Registrable Securities (after deducting any fees, discounts and commissions
applicable thereto) exceeds the amount of any damages which such holder has
otherwise been required to pay by reason

 

16



--------------------------------------------------------------------------------

of such untrue or alleged untrue statement or omission or alleged omission. No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. The holders’
obligations in this Section 5(d) to contribute shall be several in proportion to
the principal amount of Registrable Securities registered by them and not joint.

(e) The obligations of the Company under this Section 5 shall be in addition to
any liability which the Company may otherwise have and shall extend, upon the
same terms and conditions, to each officer, director and partner of each holder
and each person, if any, who controls any holder within the meaning of the
Securities Act; and the obligations of the holders contemplated by this
Section 5 shall be in addition to any liability which the respective holder may
otherwise have and shall extend, upon the same terms and conditions, to each
officer and director of the Company (including any person who, with his consent,
is named in any registration statement as about to become a director of the
Company) and to each person, if any, who controls the Company within the meaning
of the Securities Act.

SECTION 6. Rule 144.

The Company covenants to the holders of Registrable Securities that until such
date as the Registrable Securities cease to be Registrable Securities, to the
extent it shall be required to do so under the Exchange Act, the Company shall
timely file the reports required to be filed by it under the Exchange Act or the
Securities Act (including the reports under Section 13 and 15(d) of the Exchange
Act referred to in subparagraph (c)(1) of Rule 144) and the rules and
regulations adopted by the Commission thereunder, and shall take such further
action as any holder of Registrable Securities may reasonably request, all to
the extent required from time to time to enable such holder to sell Registrable
Securities without registration under the Securities Act within the limitations
of the exemption provided by Rule 144, as such Rule may be amended from time to
time, or any similar or successor rule or regulation hereafter adopted by the
Commission. Promptly upon receipt of a request from any holder of Registrable
Securities in connection with that holder’s sale pursuant to Rule 144, the
Company shall deliver to such holder a written statement as to whether it has
complied with such requirements. The Company shall within two (2) Business Days
confirm orally and in writing to the Holder the number of Common Shares then
outstanding.

SECTION 7. Miscellaneous.

(a) Specific Performance. The parties hereto acknowledge that there would be no
adequate remedy at law if the Company fails to perform any of its obligations
hereunder and that the Purchasers and the holders from time to time of the
Registrable Securities may be irreparably harmed by any such failure, and
accordingly agree that the Purchasers and such holders, in addition to any other
remedy to which they may be entitled at law or in equity, shall be entitled to
compel specific performance of the obligations of the Company under this
Registration Rights Agreement in accordance with the terms and conditions of
this Registration Rights Agreement, in any court of the United States or any
State thereof having jurisdiction.

 

17



--------------------------------------------------------------------------------

(b) Notices. All notices, requests, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
duly given when delivered by hand, if delivered personally, by facsimile or by
courier, or three days after being deposited in the mail (registered or
certified mail, postage prepaid, return receipt requested) as follows: If to the
Company, to it at GSI Group Inc., 125 Middlesex Turnpike, Bedford, Massachusetts
01730, Attention: General Counsel; with a copy to Skadden, Arps, Slate,
Meagher & Flom LLP, Four Times Square, New York, New York 10036, Attention:
Michael J. Zeidel, Esq., and if to a holder, to the address of such holder set
forth in the security register or other records of the Company, or to such other
address as the Company or any such holder may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

(c) Parties in Interest. All the terms and provisions of this Registration
Rights Agreement shall be binding upon, shall inure to the benefit of and shall
be enforceable by the parties hereto and the holders from time to time of the
Registrable Securities and the respective successors and assigns of the parties
hereto and such holders. In the event that any transferee of any holder of
Registrable Securities shall acquire Registrable Securities, in any manner,
whether by gift, bequest, purchase, operation of law or otherwise, such
transferee shall, without any further writing or action of any kind, be deemed a
beneficiary hereof for all purposes and such Registrable Securities shall be
held subject to all of the terms of this Registration Rights Agreement, and by
taking and holding such Registrable Securities such transferee shall be entitled
to receive the benefits of, and be conclusively deemed to have agreed to be
bound by all of the applicable terms and provisions of this Registration Rights
Agreement. If the Company shall so request, any such successor, assign or
transferee shall agree in writing to acquire and hold the Registrable Securities
subject to all of the applicable terms hereof.

(d) Survival. The respective indemnities, agreements, representations,
warranties and each other provision set forth in this Registration Rights
Agreement or made pursuant hereto shall remain in full force and effect
regardless of any investigation (or statement as to the results thereof) made by
or on behalf of any holder of Registrable Securities, any director, officer or
partner of such holder or any director, officer or partner thereof, or any
controlling person of any of the foregoing, and shall survive delivery of and
payment for the Registrable Securities pursuant to the Purchase Agreement and
the transfer and registration of Registrable Securities by such holder and the
consummation of the transactions contemplated herein.

(e) Governing Law. This Registration Rights Agreement shall be governed by and
construed in accordance with the laws of the State of New York.

(f) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY CONSENTS TO SUBMIT TO THE
EXCLUSIVE JURISDICTION OF COURTS OF UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, OR THE STATE OF NEW YORK, AND ANY APPELLATE COURT
THEREFROM, FOR THE RESOLUTION OF ANY AND ALL DISPUTES, CONTROVERSIES, CONFLICTS,
LITIGATION OR ACTIONS ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE
SUBJECT MATTER HEREOF AND AGREES NOT TO COMMENCE ANY LITIGATION OR ACTIONS
ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE SUBJECT MATTER HEREOF IN
ANY OTHER COURT.

 

18



--------------------------------------------------------------------------------

(g) Headings. The descriptive headings of the several Sections and paragraphs of
this Registration Rights Agreement are inserted for convenience only, do not
constitute a part of this Registration Rights Agreement and shall not affect in
any way the meaning or interpretation of this Registration Rights Agreement.

(h) Entire Agreement; Amendments. This Registration Rights Agreement and the
other writings referred to herein or delivered pursuant hereto which form a part
hereof contain the entire understanding of the parties with respect to its
subject matter. This Registration Rights Agreement supersedes all prior
agreements and understandings between the parties with respect to its subject
matter. This Registration Rights Agreement may be amended and the observance of
any term of this Registration Rights Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively) only by a
written instrument duly executed by the Company and the holders of at least a
majority of the Registrable Securities at the time outstanding. Each holder of
any Registrable Securities at the time or thereafter outstanding shall be bound
by any amendment or waiver effected pursuant to this Section 7(h), whether or
not any notice, writing or marking indicating such amendment or waiver appears
on such Registrable Securities or is delivered to such holder.

(i) Inspection. For so long as this Registration Rights Agreement shall be in
effect, this Registration Rights Agreement and a complete list of the names and
addresses of all the holders of Registrable Securities shall be made available
for inspection and copying on any Business Day between 9 a.m. and 5 p.m. by any
holder of Registrable Securities for proper purposes only (which shall include
any purpose related to the rights of the holders of Registrable Securities under
the Securities and this Agreement) at the offices of the Company at the address
thereof set forth in Section 7(c) above.

(j) Counterparts. This Registration Rights Agreement may be executed by the
parties in counterparts, each of which shall be deemed to be an original, but
all such respective counterparts shall together constitute one and the same
instrument. If the foregoing is in accordance with your understanding, please
sign and return to us counterparts hereof, and upon the acceptance hereof by
you, on behalf of each of the Purchasers, this letter and such acceptance hereof
shall constitute a binding agreement among the Purchasers and the Company.

(k) Assignment of Registration Rights. The rights under this Agreement shall be
automatically assignable by the holders to any transferee of all or any portion
of such holder’s Registrable Securities if: (i) the holder agrees in writing
with the transferee or assignee to assign such rights, and a copy of such
agreement is furnished to the Company within a reasonable time after such
assignment; (ii) the Company is, within a reasonable time after such transfer or
assignment, furnished with written notice of (a) the name and address of such
transferee or assignee, and (b) the securities with respect to which such
registration rights are being transferred or assigned; (iii) immediately
following such transfer or

 

19



--------------------------------------------------------------------------------

assignment the further disposition of such securities by the transferee or
assignee is restricted under the Securities Act or applicable state securities
laws; (iv) at or before the time the Company receives the written notice
contemplated by clause (ii) of this sentence the transferee or assignee agrees
in writing with the Company to be bound by all of the provisions contained
herein; and (v) such transfer shall have been made in accordance with the
applicable requirements of the Purchase Agreement.

(l) Independent Nature of the Purchasers. The obligations of each Investor
hereunder are several and not joint with the obligations of any other holder,
and no provision of this Agreement is intended to confer any obligations on any
holder vis-à-vis any other holder. Nothing contained herein, and no action taken
by any holder pursuant hereto, shall be deemed to constitute the holders as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the holders are in any way acting in concert or as a
group with respect to such obligations or the transactions contemplated herein.

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Registration Rights Agreement has been duly executed by
each of the parties hereto as of the date first written above.

 

GSI GROUP INC. By:   /s/ Robert L. Bowen   Name:   Robert L. Bowen   Title:  
Vice President and Chief Financial Officer

 



--------------------------------------------------------------------------------

Accepted as of the date hereof: PURCHASERS HIGHBRIDGE INTERNATIONAL LLC

By: HIGHBRIDGE CAPITAL

MANAGEMENT, LLC,

its Trading Manager

By:   /s/ Adam J. Chill Name:   Adam J. Chill Title:   Managing Director

 

S-2



--------------------------------------------------------------------------------

TEMPO MASTER FUND LP By:   /s/ Andrew Barnard Name:   Andrew Barnard Title:  
Portfolio Manager

 

S-3



--------------------------------------------------------------------------------

SILVER OAK CAPITAL, L.L.C By:   /s/ Michael L. Gordon Name:   Michael L. Gordon
Title:   Managing Member

 

S-4



--------------------------------------------------------------------------------

INTERLACHEN CONVERTIBLE INVESTMENTS LIMITED

By: Interlachen Capital Group LP,
its Authorized Signatory

By:   /s/ Gregg T. Colburn Name:   Gregg T. Colburn Title:   Authorized
Signatory

 

S-5



--------------------------------------------------------------------------------

SPECIAL VALUE CONTINUATION PARTNERS, L.P. By: Tennenbaum Capital Partners, LLC
Its: Investment Manager SPECIAL VALUE EXPANSION FUND, LLC

By: Tennenbaum Capital Partners, LLC

Its: Investment Manager

TENNENBAUM OPPORTUNITIES PARTNERS V, LP

By: Tennenbaum Capital Partners, LLC

Its: Investment Manager

SPECIAL VALUE OPPORTUNITIES FUND, LLC

By: Tennenbaum Capital Partners, LLC

Its: Investment Manager

Each of the above by: /s/ Mark Holdsworth Name: Mark Holdsworth Title: Managing
Partner

 

S-6



--------------------------------------------------------------------------------

HALE CAPITAL PARTNERS, LP By:   /s/ Anthony Cirurgiao Name:   Anthony Cirurgiao
Title:   COO

 

S-7



--------------------------------------------------------------------------------

LIBERTY HARBOR MASTER FUND I, L.P.

By: Liberty Harbor I GP, LLC

Its General Partner

By:   /s/ Brendan McGovern Name:   Brendan McGovern Title:   Vice President

 

S-8



--------------------------------------------------------------------------------

UBS O’CONNOR LLC F/B/O: O’CONNOR GLOBAL CONVERTIBLE ARBITRAGE MASTER LIMITED By:
  /s/ Andrew Martin Name:   Andrew Martin Title:   Managing Director UBS
O’CONNOR LLC F/B/O: O’CONNOR GLOBAL CONVERTIBLE ARBITRAGE II MASTER LIMITED By:
  /s/ Andrew Martin Name:   Andrew Martin Title:   Managing Director

 

S-9



--------------------------------------------------------------------------------

EXHIBIT A

GSI GROUP INC.

INSTRUCTION TO DTC PARTICIPANTS

(Date of Mailing)

URGENT - IMMEDIATE ATTENTION REQUESTED

DEADLINE FOR RESPONSE: [DATE]*

The Company is in the process of registering the Securities under the Securities
Act of 1933 for resale by the beneficial owners thereof. In order to have their
Securities included in the registration statement, beneficial owners must
complete and return the enclosed Notice of Registration Statement and Selling
Securityholder Questionnaire.

 

* Not less than 20 calendar days from date of mailing.



--------------------------------------------------------------------------------

GSI GROUP INC.

Notice of Registration Statement

and

Selling Securityholder Questionnaire

(Date)

Reference is hereby made to the Registration Rights Agreement, dated as of
August 20, 2008 (the “Registration Rights Agreement”), by and among GSI GROUP
INC. (the “Company”), and the Purchasers named therein. Pursuant to the
Registration Rights Agreement, the Company will file with the United States
Securities and Exchange Commission (the “Commission”) a registration statement
(the “Shelf Registration Statement”) for the registration and resale under Rule
415 of the Securities Act of 1933, as amended (the “Securities Act”), of the
Company’s Common Shares (the “Securities”). A copy of the Registration Rights
Agreement is attached hereto. All capitalized terms not otherwise defined herein
shall have the meanings ascribed thereto in the Registration Rights Agreement.

Each beneficial owner of Registrable Securities (as defined below) is entitled
to have the Registrable Securities beneficially owned by it included in the
Shelf Registration Statement. In order to have Registrable Securities included
in the Shelf Registration Statement, this Notice of Registration Statement and
Selling Securityholder Questionnaire (“Notice and Questionnaire”) must be
completed, executed and delivered to the Company’s counsel at the address set
forth herein for receipt ON OR BEFORE [DEADLINE FOR RESPONSE]. Beneficial owners
of Registrable Securities who do not complete, execute and return this Notice
and Questionnaire by such date (i) will not be named as Selling Securityholders
in the Shelf Registration Statement and (ii) may not use the Prospectus forming
a part thereof for resales of Registrable Securities.

Certain legal consequences arise from being named as a selling securityholder in
the Shelf Registration Statement and related Prospectus. Accordingly, holders
and beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Shelf Registration Statement and
related Prospectus.

The term “Registrable Securities” is defined in the Registration Rights
Agreement.

 

A-2



--------------------------------------------------------------------------------

ELECTION

The undersigned holder (the “Selling Securityholder”) of Registrable Securities
hereby elects to include in the Shelf Registration Statement the Registrable
Securities beneficially owned by it and listed below in Item (3). The
undersigned, by signing and returning this Notice and Questionnaire, agrees to
be bound with respect to such Registrable Securities by the terms and conditions
of this Notice and Questionnaire and the Registration Rights Agreement,
including, without limitation, Section 5 of the Registration Rights Agreement,
as if the undersigned Selling Securityholder were an original party thereto.

The Selling Securityholder hereby provides the following information to the
Company and represents and warrants that such information is accurate and
complete:

 

A-3



--------------------------------------------------------------------------------

QUESTIONNAIRE

 

(1)    (a)     Full Legal Name of Selling Securityholder:

 

  (b) Full Legal Name of Registered Holder (if not the same as in (a) above) of
Registrable Securities Listed in Item (3) below:

 

  (c) Full Legal Name of DTC Participant (if applicable and if not the same ( as
(b) above) Through Which Registrable Securities Listed in Item (3) below are
Held:

 

(2) Address for Notices to Selling Securityholder:

______________________________________

______________________________________

______________________________________

______________________________________

Telephone: ____________________________

Fax: __________________________________

Contact Person __________________________

 

(3) Beneficial Ownership of Securities:

Except as set forth below in this Item (3), the undersigned does not
beneficially own any Securities.

 

  (a) Number of shares of Registrable Securities beneficially owned:            

 

  (b) Number of shares of Securities other than Registrable Securities
beneficially owned:            

 

  (c) Number of shares of Registrable Securities which the undersigned wishes to
be included in the Shelf Registration Statement:            

 

(4) Beneficial Ownership of Other Securities of the Company:

Except as set forth below in this Item (4), the undersigned Selling
Securityholder is not the beneficial or registered owner of any other securities
of the Company, other than the Securities listed above in Item (3).

State any exceptions here:

 

A-4



--------------------------------------------------------------------------------

(5) Relationships with the Company:

Except as set forth below, neither the Selling Securityholder nor any of its
affiliates, officers, directors or principal equity holders (5% or more) has
held any position or office or has had any other material relationship with the
Company (or its predecessors or affiliates) during the past three years.

State any exceptions here:

 

(6) Plan of Distribution:

Except as set forth below, the undersigned Selling Securityholder intends to
distribute the Registrable Securities listed above in Item (3) only as follows
(if at all): Such Registrable Securities may be sold from time to time directly
by the undersigned Selling Securityholder or, alternatively, through
broker-dealers or agents. Such Registrable Securities may be sold in one or more
transactions at fixed prices, at prevailing market prices at the time of sale,
at varying prices determined at the time of sale, or at negotiated prices. Such
sales (which may involve crosses or block transactions) may be effected in
(i) transactions on any national securities exchange or quotation service on
which the Registered Securities may be listed or quoted at the time of sale,
(ii) transactions in the over-the-counter market, (iii) transactions otherwise
than on such exchanges or services or in the over-the-counter market,
(iv) transactions through the writing of options, whether such options are
listed on an options exchange or otherwise, (v) ordinary brokerage transactions
and transactions in which the broker-dealer solicits purchasers, (vi) block
trades in which the broker-dealer will attempt to sell the shares as agent but
may position and resell a portion of the block as principal to facilitate the
transaction, (vii) purchases by a broker-dealer as principal and resale by the
broker-dealer for its account, (viii) an exchange distribution in accordance
with the rules of the applicable exchange, (ix) privately negotiated
transactions, (x) short sales, (xi) sales pursuant to Rule 144,
(xii) broker-dealers may agree with the Selling Securityholders to sell a
specified number of such shares at a stipulated price per share, (xiii) a
combination of any such methods of sale or (xiv) any other method permitted
pursuant to applicable law. In connection with sales of the Registrable
Securities or otherwise, the Selling Securityholder may enter into hedging
transactions with broker-dealers, which may in turn engage in short sales of the
Registrable Securities in the course of hedging the positions they assume. The
Selling Securityholder may also sell Registrable Securities short and deliver
Registrable Securities to close out such short positions, or loan or pledge
Registrable Securities to broker-dealers that in turn may sell such securities.

State any exceptions here:

By signing below, the Selling Securityholder acknowledges that it understands
its obligation to comply, and agrees that it will comply, with the provisions of
the Exchange Act and the rules and regulations thereunder, particularly
Regulation M.

 

A-5



--------------------------------------------------------------------------------

In the event that the Selling Securityholder transfers all or any portion of the
Registrable Securities listed in Item (3) above after the date on which such
information is provided to the Company, the Selling Securityholder agrees to
notify the transferee(s) at the time of the transfer of its rights and
obligations under this Notice and Questionnaire and the Registration Rights
Agreement.

By signing below, the Selling Securityholder consents to the disclosure of the
information contained herein in its answers to Items (1) through (6) above and
the inclusion of such information in the Shelf Registration Statement and
related Prospectus. The Selling Securityholder understands that such information
will be relied upon by the Company in connection with the preparation of the
Shelf Registration Statement and related Prospectus.

All notices hereunder and pursuant to the Registration Rights Agreement shall be
made in writing, by hand-delivery, first-class mail, or air courier guaranteeing
overnight delivery as follows:

 

  (i) To the Company:

GSI Group Inc.

125 Middlesex Turnpike

Bedford, Massachusetts 01730

Attention: General Counsel

Telephone No.: (781) 266-5786

Telecopier No.: (781) 266-5115

 

  (ii) With a copy to:

Skadden, Arp, Slate, Meagher & Flom LLP

Four Times Square,

New York, New York 10036

Attention: Michael J. Zeidel, Esq.

Telephone: 617-573-4815

Telecopier: 617-305-4815

Once this Notice and Questionnaire is executed by the Selling Securityholder and
received by the Company’s counsel, the terms of this Notice and Questionnaire,
and the representations and warranties contained herein, shall be binding on,
shall inure to the benefit of and shall be enforceable by the respective
successors, heirs, personal representatives, and assigns of the Company and the
Selling Securityholder (with respect to the Registrable Securities beneficially
owned by such Selling Securityholder and listed in Item (3) above. This
Agreement shall be governed in all respects by the laws of the State of New
York.

 

A-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

Dated:   __________       Selling Securityholder

(Print/type full legal name of beneficial owner of Registrable Securities)

 

By:       Name:   Title:

PLEASE RETURN THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE FOR RECEIPT ON
OR BEFORE [DEADLINE FOR RESPONSE] TO THE COMPANY’S COUNSEL AT:

 

A-7



--------------------------------------------------------------------------------

EXHIBIT B

SELLING SECURITYHOLDERS

The shares of common stock being offered by the Selling Securityholders are
those issuable to the Selling Securityholders upon exercise of the warrants. For
additional information regarding the issuances of the warrants, see “Private
Placement of Warrants” above. We are registering the common shares in order to
permit the Selling Securityholders to offer the shares for resale from time to
time. Except for the ownership of the warrants, the Selling Securityholders have
not had any material relationship with us within the past three years.

The table below lists the Selling Securityholders and other information
regarding the beneficial ownership of the common shares by each of the Selling
Securityholders. The second column lists the number of common shares
beneficially owned by each Selling Securityholder, based on its ownership of the
warrants, as of             , 2008, assuming exercise of all of the warrants
held by the Selling Securityholders on that date.

The third column lists the common shares being offered by this prospectus by the
Selling Securityholders.

In accordance with the terms of a registration rights agreements with the
holders of the warrants, this prospectus generally covers the resale of at least
the sum of (i) the maximum number of common shares issued and issuable upon
exercise of the warrants, determined as if the outstanding warrants were
exercised, as applicable, in full, as of the Trading Day immediately preceding
the date this registration statement is initially filed with the SEC. The fourth
column assumes the sale of all of the shares offered by the Selling
Securityholders pursuant to this prospectus.

The Selling Securityholders may sell all, some or none of their shares in this
offering. See “Plan of Distribution.”



--------------------------------------------------------------------------------

Name of Selling Securityholder

   Number of Common Shares
Owned Prior to Offering    Maximum Number of
Common Shares to be Sold
Pursuant to this Prospectus    Number of Common
Shares Owned After
Offering

[ ] (1)

         0

[ ] (2)

         0

[Other Purchasers] (3)

              (1)         

     (2)

        

     (3)

        

 

 

 

 



--------------------------------------------------------------------------------

PLAN OF DISTRIBUTION

We are registering the common shares issuable upon exercise of the warrants to
permit the resale of these common shares by the holders of the warrants from
time to time after the date of this prospectus. We will not receive any of the
proceeds from the sale by the Selling Securityholders of the common shares. We
will bear all fees and expenses incident to our obligation to register the
common shares.

The Selling Securityholders may sell all or a portion of the common shares
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents. If the common shares
are sold through underwriters or broker-dealers, the Selling Securityholders
will be responsible for underwriting discounts or commissions or agent’s
commissions. The common shares may be sold in one or more transactions at fixed
prices, at prevailing market prices at the time of the sale, at varying prices
determined at the time of sale, or at negotiated prices. These sales may be
effected in transactions, which may involve crosses or block transactions,

 

  •  

on any national securities exchange or quotation service on which the securities
may be listed or quoted at the time of sale;

 

  •  

in the over-the-counter market;

 

  •  

in transactions otherwise than on these exchanges or systems or in the
over-the-counter market;

 

  •  

through the writing of options, whether such options are listed on an options
exchange or otherwise;

 

  •  

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

  •  

block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 

  •  

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

  •  

an exchange distribution in accordance with the rules of the applicable
exchange;

 

  •  

privately negotiated transactions;

 

  •  

short sales;

 

  •  

sales pursuant to Rule 144;

 

  •  

broker-dealers may agree with the Selling Securityholders to sell a specified
number of such shares at a stipulated price per share;



--------------------------------------------------------------------------------

  •  

a combination of any such methods of sale; and

 

  •  

any other method permitted pursuant to applicable law.

If the Selling Securityholders effect such transactions by selling common shares
to or through underwriters, broker-dealers or agents, such underwriters,
broker-dealers or agents may receive commissions in the form of discounts,
concessions or commissions from the Selling Securityholders or commissions from
purchasers of the common shares for whom they may act as agent or to whom they
may sell as principal (which discounts, concessions or commissions as to
particular underwriters, broker-dealers or agents may be in excess of those
customary in the types of transactions involved). In connection with sales of
the common shares or otherwise, the Selling Securityholders may enter into
hedging transactions with broker-dealers, which may in turn engage in short
sales of the common shares in the course of hedging in positions they assume.
The Selling Securityholders may also sell common shares short and deliver common
shares covered by this prospectus to close out short positions and to return
borrowed shares in connection with such short sales. The Selling Securityholders
may also loan or pledge common shares to broker-dealers that in turn may sell
such shares.

The Selling Securityholders may pledge or grant a security interest in some or
all of the warrants, or common shares owned by them and, if they default in the
performance of their secured obligations, the pledgees or secured parties may
offer and sell the common shares from time to time pursuant to this prospectus
or any amendment to this prospectus under Rule 424(b)(3) or other applicable
provision of the Securities Act of 1933, as amended, amending, if necessary, the
list of Selling Securityholders to include the pledgee, transferee or other
successors in interest as Selling Securityholders under this prospectus. The
Selling Securityholders also may transfer and donate the common shares in other
circumstances in which case the transferees, donees, pledgees or other
successors in interest will be the selling beneficial owners for purposes of
this prospectus.

The Selling Securityholders and any broker-dealer participating in the
distribution of the common shares may be deemed to be “underwriters” within the
meaning of the Securities Act, and any commission paid, or any discounts or
concessions allowed to, any such broker-dealer may be deemed to be underwriting
commissions or discounts under the Securities Act. At the time a particular
offering of the common shares is made, a prospectus supplement, if required,
will be distributed which will set forth the aggregate amount of common shares
being offered and the terms of the offering, including the name or names of any
broker-dealers or agents, any discounts, commissions and other terms
constituting compensation from the Selling Securityholders and any discounts,
commissions or concessions allowed or reallowed or paid to broker-dealers.

Under the securities laws of some states, the common shares may be sold in such
states only through registered or licensed brokers or dealers. In addition, in
some states the common shares may not be sold unless such shares have been
registered or qualified for sale in such state or an exemption from registration
or qualification is available and is complied with.

 

A-2



--------------------------------------------------------------------------------

There can be no assurance that any Selling Securityholders will sell any or all
of the common shares registered pursuant to the shelf registration statement, of
which this prospectus forms a part.

The Selling Securityholders and any other person participating in such
distribution will be subject to applicable provisions of the Securities Exchange
Act of 1934, as amended, and the rules and regulations thereunder, including,
without limitation, Regulation M of the Exchange Act, which may limit the timing
of purchases and sales of any of the common shares by the Selling
Securityholders and any other participating person. Regulation M may also
restrict the ability of any person engaged in the distribution of the common
shares to engage in market-making activities with respect to the common shares.
All of the foregoing may affect the marketability of the common shares and the
ability of any person or entity to engage in market-making activities with
respect to the common shares.

We will pay all expenses of the registration of the common shares pursuant to
the registration rights agreement, estimated to be $[            ] in total,
including, without limitation, Securities and Exchange Commission filing fees
and expenses of compliance with state securities or “blue sky” laws; provided,
however, that a selling securityholder will pay all underwriting discounts and
selling commissions, if any. We will indemnify the Selling Securityholders
against liabilities, including some liabilities under the Securities Act, in
accordance with the registration rights agreements, or the Selling
Securityholders will be entitled to contribution. We may be indemnified by the
Selling Securityholders against civil liabilities, including liabilities under
the Securities Act, that may arise from any written information furnished to us
by the Selling Securityholder specifically for use in this prospectus, in
accordance with the related registration rights agreement, or we may be entitled
to contribution.

Once sold under the shelf registration statement, of which this prospectus forms
a part, the common shares will be freely tradable in the hands of persons other
than our affiliates.

 

A-3